Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, & 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sidebottom et al 2016/0216058.
	Sidebottom shows an archery bow which includes a riser 11; upper and lower limbs 12, 14; each limb includes a rotating body 112; a bowstring 40 connected between tracks on the rotating bodies; a first cable 30, having a first end split into a first yoke end 34 and a second yoke end 36, the first and second yoke ends connected to the first rotating body on the sides of the bowstring track (figure 2); and a cable splitter 32, which has portions that may be defined as an “anchor head portion” and “spreader body portion”.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yehle 2017/0370673.
Yehle shows a cable splitter for an archery bow, which includes an anchor head portion 310 with a periphery groove; a spreader body portion 311 with a periphery groove; and a neck portion 302 (figure 15).
	*   *   *   *   *   *

Claims 10-16 are allowed.

Claims 3, 4, & 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.




/JOHN A RICCI/Primary Examiner, Art Unit 3711